DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
state information determination module in claim 10;
sound effect mode determination module in claim 10; and
sound effect adjustment module in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable storage medium” covers transitory mediums such as a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. 
The phrasing “a non-transitory computer-readable storage medium” is suggested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US 20170201847 A1).

With respect to claim 1, Fujita discloses a sound effect adjustment method, applied to a sound equipment comprising a plurality of loudspeaker units, the method comprising: 
determining a spatial distribution state of the plurality of loudspeaker units (Par.[0067] as shown in the flowchart of figure 5, control unit #101 determines a spatial distribution or location of each loudspeaker unit #21);
determining a sound effect mode corresponding to the spatial distribution state (Par.[0068] based on the determined locations of the loudspeaker units #21, a correction parameter or “sound effect mode” is determined); and
adjusting a sound effect of the sound equipment according to the sound effect mode (Par.[0069-0070] a sound effect such as a gain or delay amount may be adjusted based on the determined correction parameter from the loudspeaker unit locations).

With respect to claim 2, Fujita discloses the sound effect adjustment method according to claim 1, wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining a direction of each of the plurality of loudspeaker units relative to a preset apparatus; or determining a direction of each of the plurality of loudspeaker units relative to a listening subject (Par.[0067] a direction of the loudspeaker units is calculated with respect to both a camera of a preset apparatus and a listening position).

With respect to claim 3, Fujita discloses the sound effect adjustment method according to claim 1, wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining a direction and a distance value of each of the plurality of loudspeaker units relative to a preset apparatus; determining a direction and a distance value of each of the plurality of loudspeaker units relative to a listening subject (Par.[0064-0067] both a direction and distance is calculated from each loudspeaker unit #21 to a listening position); or determining a direction and a distance value of each of the plurality of loudspeaker units relative to another loudspeaker unit.

With respect to claim 4, Fujita discloses the sound effect adjustment method according to claim 1, wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining the spatial distribution state of the plurality of loudspeaker units with a sound intensity collected by a microphone; determining the spatial distribution state of the plurality of loudspeaker units with image information collected by a camera (Par.[0054]); or determining the spatial distribution state of the plurality of loudspeaker units with positioning information collected by a positioning apparatus based on an indoor positioning technology.

With respect to claim 5, Fujita discloses the sound effect adjustment method according to claim 2, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: determining a spatial distribution type corresponding to the spatial distribution state according to a direction in the spatial distribution state; and determining a sound effect mode corresponding to the spatial distribution type by using a first preset mapping relationship (Par.[0069-0070] the sound effect mode is determined by adjusting a sound effect, gain and/or delay, based on the calculated distance and direction of the determined loudspeaker unit position, wherein the determining the sound effect adjustment is performed in a preset mapping manner according to an predetermined efficiency of the loudspeakers and a corrective timing to reach the listener with a same volume).

With respect to claim 6, Fujita discloses the sound effect adjustment method according to claim 3, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: determining a spatial distribution type corresponding to the spatial distribution state according to a direction and a distance value in the spatial distribution state; and determining a sound effect mode corresponding to the spatial distribution type by using a second preset mapping relationship (Par.[0064-0067] both a direction and distance is calculated from each loudspeaker unit #21 to a listening position, wherein the determined position of the loudspeaker units result in a determined sound effect mode).

With respect to claim 7, Fujita discloses the sound effect adjustment method according to claim 2, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: obtaining a degree of spatial dispersion formed by the plurality of loudspeaker units, through analysis with a direction in the spatial distribution state; and determining a sound effect mode with a sense of space that is positively correlated with the degree of spatial dispersion (Par.[0064-0067] a direction is calculated from each loudspeaker unit #21 to a listening position, such a direction is a degree of the loudspeaker #21 relative the camera #102, wherein the determined position of the loudspeaker units result in a determined sound effect mode).

With respect to claim 8, Fujita discloses the sound effect adjustment method according to claim 3, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: obtaining a degree of spatial dispersion formed by the plurality of loudspeaker units, through analysis with a direction and a distance value in the spatial distribution state; and determining a sound effect mode with a sense of space that is positively correlated with the degree of spatial dispersion (Par.[0064-0067] a direction and distance is calculated from each loudspeaker unit #21 to a listening position, such a direction and distance is a degree of the loudspeaker #21 relative the camera #102 and listening position, wherein the determined position of the loudspeaker units result in a determined sound effect mode).

With respect to claim 9, Fujita discloses the sound effect adjustment method according to claim 1, wherein the adjusting a sound effect of the sound equipment according to the sound effect mode comprises: adjusting, automatically and directly, the sound effect of the sound equipment according to the sound effect mode (Par.[0068-0070] sound effects such as gain or delay are adjusted based on the determined mode of the loudspeaker unit positions); or monitoring whether an adjustment instruction sent by a preset client is obtained, and in a case that an adjustment instruction sent by the preset client is obtained, adjusting the sound effect of the sound equipment according to the sound effect mode.

With respect to claim 10, Fujita discloses a sound effect adjustment apparatus, applied to a sound equipment comprising a plurality of loudspeaker units (#21), the apparatus comprising: 
a state information determination module configured to determine a spatial distribution state of the plurality of loudspeaker units (fig.3A #101,105; Par.[0067] as shown in the flowchart of figure 5, control unit #101 determines a spatial distribution or location of each loudspeaker unit #21); 
a sound effect mode determination module configured to determine a sound effect mode corresponding to the spatial distribution state (fig.2 #5 Par.[0068] based on the determined locations of the loudspeaker units #21, a correction parameter or “sound effect mode” is determined); and 
a sound effect adjustment module configured to adjust a sound effect of the sound equipment according to the sound effect mode (fig.2 #2; Par.[0069-0070] a sound effect such as a gain or delay amount may be adjusted based on the determined correction parameter from the loudspeaker unit locations).

With respect to claim 11, Fujita discloses a sound effect adjustment device (fig.1 #10,20), comprising: a memory configured to store a computer program; and a processor configured to execute the computer program to perform the sound effect adjustment method according to claim 1 (Par.[0048]).

With respect to claim 12, Fujita discloses a sound equipment, comprising a plurality of loudspeaker units (fig.1 #21L,C,R,SL,SR), and further comprising the sound effect adjustment device according to claim 11.

With respect to claim 13, Fujita discloses the sound equipment according to claim 12, further comprising: a plurality of microphones configured to collect sound intensities; a camera configured to collect image information (fig.3A #102,103; Par.[0054]); and/or a positioning apparatus configured to perform positioning based on an indoor positioning technology.

With respect to claim 14, Fujita discloses a computer-readable storage medium having a computer program stored thereon, wherein the computer program is executable by a processor to perform the sound effect adjustment method according to claim 1 (Par.[0048]).

With respect to claim 15, Fujita discloses the sound effect adjustment method according to claim 2, wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining the spatial distribution state of the plurality of loudspeaker units with a sound intensity collected by a microphone; determining the spatial distribution state of the plurality of loudspeaker units with image information collected by a camera (Par.[0054]); or determining the spatial distribution state of the plurality of loudspeaker units with positioning information collected by a positioning apparatus based on an indoor positioning technology.

With respect to claim 16, Fujita discloses the sound effect adjustment method according to claim 3, wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining the spatial distribution state of the plurality of loudspeaker units with a sound intensity collected by a microphone; determining the spatial distribution state of the plurality of loudspeaker units with image information collected by a camera (Par.[0054]); or determining the spatial distribution state of the plurality of loudspeaker units with positioning information collected by a positioning apparatus based on an indoor positioning technology.

With respect to claim 17, Fujita discloses the sound effect adjustment method according to claim 3, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: determining a spatial distribution type corresponding to the spatial distribution state according to a direction in the spatial distribution state; and determining a sound effect mode corresponding to the spatial distribution type by using a first preset mapping relationship (Par.[0069-0070] the sound effect mode is determined by adjusting a sound effect, gain and/or delay, based on the calculated distance and direction of the determined loudspeaker unit position, wherein the determining the sound effect adjustment is performed in a preset mapping manner according to an predetermined efficiency of the loudspeakers and a corrective timing to reach the listener with a same volume).

With respect to claim 18, Fujita discloses the sound effect adjustment method according to claim 3, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: obtaining a degree of spatial dispersion formed by the plurality of loudspeaker units, through analysis with a direction in the spatial distribution state; and determining a sound effect mode with a sense of space that is positively correlated with the degree of spatial dispersion (Par.[0064-0067] a direction and distance is calculated from each loudspeaker unit #21 to a listening position, such a direction and distance is a degree of the loudspeaker #21 relative the camera #102 and listening position, wherein the determined position of the loudspeaker units result in a determined sound effect mode).

With respect to claim 19, Fujita discloses the sound effect adjustment method according to claim 2, wherein the adjusting a sound effect of the sound equipment according to the sound effect mode comprises: adjusting, automatically and directly, the sound effect of the sound equipment according to the sound effect mode (Par.[0068-0070] sound effects such as gain or delay are adjusted based on the determined mode of the loudspeaker unit positions); or monitoring whether an adjustment instruction sent by a preset client is obtained, and in a case that an adjustment instruction sent by the preset client is obtained, adjusting the sound effect of the sound equipment according to the sound effect mode.

With respect to claim 20, Fujita discloses the sound effect adjustment method according to claim 3, wherein the adjusting a sound effect of the sound equipment according to the sound effect mode comprises: adjusting, automatically and directly, the sound effect of the sound equipment according to the sound effect mode (Par.[0068-0070] sound effects such as gain or delay are adjusted based on the determined mode of the loudspeaker unit positions); or monitoring whether an adjustment instruction sent by a preset client is obtained, and in a case that an adjustment instruction sent by the preset client is obtained, adjusting the sound effect of the sound equipment according to the sound effect mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wardle et al (US 20190246229 A1) discloses localization of sound in a speaker system. 
Harrison (US 20150104050 A1) discloses determining the configuration of an audio system for audio signal processing. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654